Citation Nr: 1800247	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a venom allergy.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle sprain.  

3.  Entitlement to service connection for a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2000 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Subsequently, jurisdiction was transferred to the RO in Boston, Massachusetts.  

The Veteran later attended a hearing with a Decision Review Officer (DRO) in July 2013 and the transcript of that hearing is associated with the Veteran's claims file.  

The issue of a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a venom allergy was previously denied.  The evidence received since the April 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a venom allergy. 

2.  The Veteran's claim for entitlement to service connection for a left ankle disability was previously denied.  The Veteran did not appeal the April 2007 decision and it became final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim, and it is reopened.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to warrant reopening of the previously denied claim for a venom allergy.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has since been received, and the claim for entitlement to service connection for a left ankle sprain, is reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought. To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Consider also, however, that a more recent precedent opinion of VA's Office of General Counsel (OGC), VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C. § 5103 (a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, OGC looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy." Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted." 506 F.3d 1055, 1059 (Fed. Cir. 2007). OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide veteran-specific notice, although Wilson requires the notice be claim-specific." 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012).

In this appeal, the Board finds the April 2011 letter before the April 2012 decision provided the Veteran with notice as to what new and material evidence means.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records.  Moreover, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Board also notes that the Veteran was afforded the opportunity to attend a hearing with the Board but did not attend the scheduled hearing.  The record reflects that the letter containing the Veteran's hearing notice was returned as undeliverable however; the record reflects that the Veteran's representative was notified of the hearing.  In view of that, "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board will not remand this case for an additional opportunity for a hearing and finds that VA fulfilled its obligation to assist the Veteran in the development of his claim and his claim will be decided based on the evidence of record.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  In fact, the Veteran's representative submitted an Informal Hearing Presentation (IHP) on August 16, 2017 and only brought forth arguments regarding the meritis of the Veteran's case.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).  In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



II.  New and Material Evidence 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

A.  Venom Allergy

In this case, the Veteran was denied entitlement to service connection for immunotherapy due to venom allergy.  He did not appeal this decision and the April 2007 decision became final.  

Evidence of record at the time of the April 2007 decision included service medical records, a VA medical examination, and the Veteran's lay statements.  

Subsequently, in January 2011, the Veteran submitted correspondence to reopen his "allergy to venoms (not immunotherapy due to the allergy as the VA response to my initial claim stated.)"  See January 2011 VA Form 21-526b.  In addition, the Veteran submitted a VA-Form 21-4138 in which he stated that "the VA response to my initial claim said that immunotherapy is not compensable."  "However, I did not claim immunotherapy as a disability, I claimed that my allergy to wasp and mixed vespid venom is."  See January 2011 VA-Form 21-4138.  The Veteran continued by stating that "I request reopening this to receive at least a 0 percent rating so that DIC is possible should I suffer severely/die from a sting."  See January 2011 VA-Form 21-4138.  

Afterwards, the Veteran submitted lay statements (buddy statements) from fellow Veterans who witnessed him being stung by yellow jackets.  The Veteran also provided testimony to a Decision Review Officer (DRO) regarding this incident which the Veteran contends occurred while on active duty.  The Board finds that this evidence is new, but it is not material.  The yellow jacket incident was already established in the Veteran's service treatment records when his claim was originally decided in 2007, and the evidence submitted during the pendency of this appeal is duplicative as it does not address any unsubstantiated elements of his claim.  Moreover, the Veteran submitted a Statement in Support of Claim in May 2012 and stated that "I did not say that I provided any new evidence nor did I say that there is a possibility that more evidence exists."  The Veteran further commented that he "was requesting that you review your policy for venom allergies: it is not considered a disability, but we can die from a venom allergy and that you approve me for some sort of death benefit should I die from a venom allergy that I received while in the Marine Corps."  See May 2012 Statement in Support of Claim.  Furthermore, the Board notes that since the previous denial, the Veteran has not asserted, and the evidence does not reflect, any disabling condition or symptoms existing at the time of his separation from service to the present regarding the yellow jacket incident.

Thus, the Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the claim.  Accordingly, having determined that new and material has not been submitted, the Veteran's claim for service connection for a venom allergy is not reopened.

B.  Left Ankle Sprain 

In this case, the Veteran was denied entitlement to service connection for a left ankle sprain.  He did not appeal this decision and the April 2007 decision became final.  

Subsequently, in January 2011, the Veteran submitted a claim to reopen his left ankle sprain.  See January 2011 VA Form 21-526b.  In addition, the Veteran submitted a Statement in Support of Claim in which he stated that "I requested reopening this as this occurred during military service and was exacerbated by active duty military service."  See January 2011 Statement in Support of Claim.   

Thereafter, VA has obtained additional lay statements (buddy statements) and testimony since the last decision became final.  Specifically, the buddy statements substantiated that the Veteran hurt his left ankle before he entered active duty and these individuals indicated that they observed that the Veteran has observable instability in his ankle.  Moreover, the Veteran provided testimony to the DRO in which he provided additional details regarding his ankle injury and he provided additional information regarding the symptoms of his current ankle disability.  The level of details provided by the Veteran at the DRO hearing was not of record when his claim was originally decided in April 2007.  

In sum, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a left ankle sprain is reopened.  Justus, supra.  


ORDER

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for a venom allergy, is not reopened, and the appeal is denied.

New and material evidence having been received, the claim for service connection for a left ankle sprain, is reopened. 

REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the Veteran's left ankle sprain, the Veteran was given a VA examination in 2006 and the examiner focused their analysis on a direct service connection and did not discuss if a preexisting left ankle disorder could have been aggravated in service.  Subsequently, the Veteran has claimed that his ankle injury was aggravated while on active duty and he has not been afforded a VA examination to address this theory of entitlement.  Therefore, in light of the new evidence that the Veteran has submitted and since the examiner did not provide a thorough analysis of the Veteran's disability, the Board finds a remand is necessary to obtain a competent and credible medical opinion as to the nature and etiology of the Veteran's left ankle disability.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from March 31, 2015 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left ankle disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is there clear and unmistakable evidence that a left ankle disorder preexisted service?.  

(B).  If the answer to (A) is yes, is there clear and unmistakable evidence that such disability was not aggravated in service beyond the natural progress of the disorder? 

(C).  If a left ankle disorder did not clearly and unmistakably preexist service or was not aggravated during service, is it at least as likely as not (50 percent or greater probability) that a left ankle disorder is directly related to service?

(D).  If a left ankle disorder did not clearly and unmistakably preexist service or was not aggravated during service, is it as least as likely as not that the Veteran's disability is caused or aggravated by any of his service-connected disabilities?

The examiner should note that while the Veteran disclosed a left ankle injury on his May 1999 Officer Candidate Physical, it has been held that a mere report of medical history at the time of service entrance is not sufficient to rebut the presumption of soundness with respect to this disability.

The VA examination report must include a complete rationale for all opinions expressed.  

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


